DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 6/1/2022 has been entered.  Claims 66-72 and 74-75 are amended.  Claims 76-85 are canceled.  Claims 86-95 are new.  Claims 66-75 and 86-95 remain pending in the application.  Applicant's amendments to the Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/1/2021.
Response to Arguments
Applicant’s arguments with respect to claims 66 and 71 have been fully considered, but are not persuasive.
Applicant argues Bagga and White do not teach comparing each content identifier of a first plurality of content identifiers of content intended for display in a grid guide to a second plurality of content identifiers of previously viewed content identifiers.
The examiner respectfully disagrees.  Bagga teaches content identifiers such as available series episodes corresponding to a media series for display in a grid guide (par. 20 and 146, Fig. 5C and 8F).  Bagga further teaches a second plurality of content identifiers, such as a media consumption history of the user of previously viewed media content (par. 147, Fig. 8F).  Bagga further teaches identifying matches, such as the series episodes that have been previously viewed by the user (par. 77 and 147-148, Fig. 8F).  However, Bagga does not explicitly disclose identifying the matches includes comparing the first plurality of content identifiers and the second plurality of content identifiers.  
White teaches scanning available programs and comparing with a viewing history of the user to find matching media programs that the user has already viewed (par. 19 and claim 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate White’s method of comparing content identifiers into the method of Bagga to arrive at the claimed invention.  The motivation would have been to remove all previously viewed media programs from the guide (White – par. 26) to reduce the number of programs the user needs to navigate through in the guide (par. 2).
Allowable Subject Matter
Claims 86-95 would be allowable if the double patenting and 112(b) rejections below are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations:
in response to receiving an input to shift a displayed grid guide: comparing each content identifier of a first plurality of content identifiers of content intended for display in the grid guide to a second plurality of content identifiers of previously viewed content identifiers; identifying a match between a content identifier of the first plurality of content identifiers and a content identifier of the second plurality of content identifiers; removing, in response to the identifying, any matched content identifier from the first plurality of content identifiers to thereby produce a plurality of shifted content identifiers; and providing for display the plurality of shifted content identifiers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66, 68-71, 73-75, 86, 88-91, and 93-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 13-15, and 17 of U.S. Patent No. 10,965,988 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 66, 68-71, 73-75, 86, 88-91, and 93-95 are anticipated by claims 1-3, 5, 13-15, and 17 of the patent.
Application 17/184,777
U.S. Patent No. 10,965,988 B2
66. A method comprising: 
comparing each content identifier of a first plurality of content identifiers of content intended for display in a grid guide 


to a second plurality of content identifiers of previously viewed content identifiers; identifying a match between a content identifier of the first plurality of content identifiers and a content identifier of the second plurality of content identifiers; and 
generating for display the grid guide comprising each content identifier of the first plurality of content identifiers except for the matched content identifier.
1. and 5. A method … comprising: … comparing each content identifier of the second plurality of content identifiers… display the grid guide … comprising each content identifier of the second plurality of content identifiers…
to a plurality of content identifiers of the previously watched content;
identifying a match between a third content identifier of the second plurality of content identifiers and a fourth content identifier of the plurality of content identifiers of the previously watched content…
generating for display the grid guide shifted and comprising each content identifier of the second plurality of content identifiers except for the matched second content identifier… and … the third content identifier
68. The method of claim 66, further comprising: identifying an axis in the grid guide along which each first content identifier is a matched content identifier; and determining a range along the axis for which each first content identifier is a matched first content identifier.
2. The method of claim 1, further comprising: identifying the axis in the shifted grid guide along which each second content identifier is a matched second content identifier; determining a range along the axis for which each second content identifier is a matched second content identifier; 
69. The method of claim 68, further comprising: collapsing the grid guide along the axis for the range; and displaying the collapsed grid guide.
2. … 
collapsing the shifted grid guide along the axis for the range; and displaying the collapsed grid guide.
70. The method of claim 66, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
3. The method of claim 1, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
71. A system comprising: 
a memory configured to store a list of previously viewed content identifiers; and 
a control circuitry communicably coupled to the memory, wherein the control circuitry is configured to: compare each content identifier of a first plurality of content identifiers of content intended for display in a grid guide 

to a second plurality of content identifiers of previously viewed content identifiers; 
identify a match between a content identifier of the first plurality of content identifiers and a content identifier of the second plurality of content identifiers; and 

generate for display the grid guide comprising each content identifier of the first plurality of content identifiers except the matched content identifier.
13. and 17. A system … comprising:
access a list of previously watched content

the control circuitry is further configured to: … 
compare each content identifier of the second plurality of content identifiers… display the grid guide shifted and comprising each content identifier of the second plurality of content identifiers… to a plurality of content identifiers of the previously watched content; identify a match between a third content identifier of the second plurality of content identifiers and a fourth content identifier of the plurality of content identifiers of the previously watched content;
generate for display the grid guide shifted and comprising each content identifier of the second plurality of content identifiers except for the matched second content identifier… and … the third content identifier
73. The system of claim 71, wherein the control circuitry is further configured to: identify an axis in the grid guide along which each first content identifier is a matched content identifier; and determine a range along the axis for which each first content identifier is a matched first content identifier.
14. The system of claim 13, wherein the control circuitry is further configured to: identify the axis in the shifted grid guide along which each second content identifier is a matched second content identifier; determine a range along the axis for which each second content identifier is a matched second content identifier; 
74. The system of claim 73, wherein the control circuitry is further configured to: collapse the grid guide along the axis for the range; and display the collapsed grid guide.
14.  … 
collapse the shifted grid guide along the axis for the range; and display the collapsed grid guide.
75. The system of claim 71, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
15. The system of claim 13, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
86. A method comprising: generating for display a grid guide; receiving an input to shift the grid guide; and 
generating, in response to the received input, for display a shifted grid guide including: comparing each content identifier of a first plurality of content identifiers of content intended for display in the grid guide 


to a second plurality of content identifiers of previously viewed content identifiers; identifying a match between a content identifier of the first plurality of content identifiers and a content identifier of the second plurality of content identifiers; removing, in response to the identifying, any matched content identifier from the first plurality of content identifiers to thereby produce a plurality of shifted content identifiers; and providing for display the plurality of shifted content identifiers.
1. and 5. A method … comprising: generating for display a grid guide,… receiving an input to shift the grid guide, … and in response to receiving the input: … generating for display the grid guide shifted…
comparing each content identifier of the second plurality of content identifiers… display the grid guide … comprising each content identifier of the second plurality of content identifiers…
to a plurality of content identifiers of the previously watched content;
identifying a match between a third content identifier of the second plurality of content identifiers and a fourth content identifier of the plurality of content identifiers of the previously watched content; and removing the third content identifier from the grid guide…
and generating for display the grid guide shifted and comprising each content identifier of the second plurality of content identifiers except for the matched second content identifier…and… the third content identifier
88. The method of claim 86, further comprising: identifying an axis in the grid guide along which each first content identifier is a matched content identifier; and determining a range along the axis for which each first content identifier is a matched first content identifier.
2. The method of claim 1, further comprising: identifying the axis in the shifted grid guide along which each second content identifier is a matched second content identifier; determining a range along the axis for which each second content identifier is a matched second content identifier; 
89. The method of claim 86, further comprising: collapsing the grid guide along the axis for the range; and displaying the collapsed grid guide.
2.  … collapsing the shifted grid guide along the axis for the range; and 

displaying the collapsed grid guide.
90. The method of claim 86, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
3. The method of claim 1, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
91. A system comprising: a memory configured to store a list of previously viewed content identifiers; and a control circuitry communicably coupled to the memory, wherein the control circuitry is configured to: generate for display a grid guide; receive an input to shift the grid guide; and generate, in response to the received input, for display a shifted grid guide including: 
comparing each content identifier of a first plurality of content identifiers of content intended for display in the grid guide to a second plurality of content identifiers of previously viewed content identifiers; 

identifying a match between a content identifier of the first plurality of content identifiers and a content identifier of the second plurality of content identifiers; 

removing, in response to the identifying, any matched content identifier from the first plurality of content identifiers to thereby produce a plurality of shifted content identifiers; and providing for display the plurality of shifted content identifiers.
13. and 17. A system … comprising:
access a list of previously watched content

the control circuitry is further configured to: … 
generate for display a grid guide… receive an input to shift the grid guide…in response to receiving the input: … generate for display the grid guide shifted…
compare each content identifier of the second plurality of content identifiers… display the grid guide shifted and comprising each content identifier of the second plurality of content identifiers… to a plurality of content identifiers of the previously watched content; identify a match between a third content identifier of the second plurality of content identifiers and a fourth content identifier of the plurality of content identifiers of the previously watched content; and remove the third content identifier from the grid guide…

generate for display the grid guide shifted and comprising each content identifier of the second plurality of content identifiers except for the matched second content identifier… and … the third content identifier
93. The system of claim 91, wherein the control circuitry is further configured to: identify an axis in the grid guide along which each first content identifier is a matched content identifier; and determine a range along the axis for which each first content identifier is a matched first content identifier.
14. The system of claim 13, wherein the control circuitry is further configured to: identify the axis in the shifted grid guide along which each second content identifier is a matched second content identifier; determine a range along the axis for which each second content identifier is a matched second content identifier; 
94. The system of claim 91, wherein the control circuitry is further configured to: collapse the grid guide along the axis for the range; and display the collapsed grid guide.
14. … 
collapse the shifted grid guide along the axis for the range; and display the collapsed grid guide.
95. The system of claim 91, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.
15. The system of claim 13, wherein the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 89 and 94 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 89 and 94 recite the limitations "the axis" and “the range”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66-68, 70-73, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 2016/0142783 A1) in view of White (US 2009/0019481 A1).
Regarding claims 66 and 71, Bagga teaches: A method and system comprising: 
each content identifier of a first plurality of content identifiers of content intended for display in a grid guide [the available series episodes corresponding to the media series (par. 20 and 146, Fig. 5C and 8F)] and a second plurality of content identifiers of previously viewed content identifiers [the media consumption history of the user (par. 147, Fig. 8F)]
identifying a match between a content identifier of the first plurality of content identifiers and a content identifier of the second plurality of content identifiers [the series episodes that have previously been viewed by the user are identified (par. 77 and 147-148, Fig. 8F)] and 
generating for display the grid guide comprising each content identifier of the first plurality of content identifiers except for the matched content identifier [media asset listings for all available episodes of a program that the user has not watched may be listed in succession in a program guide (par. 20, 72, and 77, Fig. 5C)].
Bagga does not explicitly disclose: comparing each content identifier of the first plurality of content identifiers to the second plurality of content identifiers.
White teaches: comparing each content identifier of the first plurality of content identifiers to the second plurality of content identifiers [scanning the available programs and using a viewing history to determine one or more media programs that match the viewing history of media programs (par. 19 and claim 4)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bagga and White before the effective filing date of the claimed invention to modify the method of Bagga by incorporating comparing each content identifier of the first plurality of content identifiers to the second plurality of content identifiers as disclosed by White.  The motivation for doing so would have been to remove all previously viewed media programs from the guide (White – par. 26) to reduce the number of programs the user needs to navigate through in the guide (par. 2).  Therefore, it would have been obvious to combine the teachings of Bagga and White to obtain the invention as specified in the instant claim.
Regarding claims 67 and 72, Bagga and White teach the method of claim 66, White further teaches: the comparing further comprises comparing metadata of the previously viewed content identifiers to the first plurality of content identifiers [the viewing history is in the form of metadata (par. 18-19)].
Regarding claims 68 and 73, Bagga and White teach the method of claim 66, White further teaches: identifying an axis in the grid guide along which each first content identifier is a matched content identifier; and determining a range along the axis for which each first content identifier is a matched first content identifier [Fig. 5C shows each program title along the axis for David’s Chanel is “Breaking Bad” and the range appears to be 5pm to 7:30pm.].
Regarding claims 70 and 75, Bagga and White teach the method of claim 66, White further teaches: the grid guide comprises two perpendicular axes: a first axis corresponding to time and a second axis corresponding to a plurality of content sources [grid guide with times and channels (Fig. 5A-5C and 6)].
Claims 69 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 2016/0142783 A1) in view of White (US 2009/0019481 A1) and further in view of Baumgartner et al. (US 2005/0160461 A1).
Regarding claims 69 and 74, Bagga and White teach the method of claim 68, Bagga and White do not explicitly disclose: collapsing the grid guide along the axis for the range; and displaying the collapsed grid guide.
Baumgartner teaches: collapsing the grid guide along the axis for the range; and displaying the collapsed grid guide [instead of displaying an empty or blank row the interactive television program guide application may collapse the remaining grid, thereby removing the blank row (par. 175, Fig. 24-26)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bagga, White, and Baumgartner before the effective filing date of the claimed invention to modify the method of Bagga and White by incorporating collapsing the grid guide along the axis for the range and displaying the collapsed grid guide as disclosed by Baumgartner.  The motivation for doing so would have been to provide additional space to display, for example, other channels or any other suitable information (Baumgartner – par. 175).  Therefore, it would have been obvious to combine the teachings of Bagga and White with Baumgartner to obtain the invention as specified in the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424